United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 12, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-61122
                           Summary Calendar


KLODIAN HOXHA,

                                      Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                      Respondent.

                         --------------------
                 Petition for Review of a Decision of
                   the Board of Immigration Appeals
                         BIA No. A96 029 325
                         --------------------

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

     Albanian citizen Klodian Hoxha petitions for review of the

decision of the Bureau of Immigration Appeals (BIA) denying his

application for asylum and withholding of removal.       Hoxha’s

petition is denied.

     Substantial evidence supports the determination of the

Immigration Judge (IJ) that Hoxha has no well-founded fear of

persecution should he be returned to Albania.       See Faddoul v.

INS, 37 F.3d 185, 188 (5th Cir. 1994).    Hoxha’s testimony

established that he personally was briefly detained during an

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-61122
                                 -2-

election dispute and was verbally threatened by police and

members of the Socialist Party.    However, he was not physically

injured and evidently was free to move around the country to work

and take care of his grandmother.    It was unclear from Hoxha’s

testimony whether his grandfather, brother, and sister were

victims of the Socialist Party or of criminals.

     The IJ did not err by relying on materials prepared by the

State Department when making the determination whether Hoxha

should be granted asylum.    See Rojas v. INS, 937 F.3d 186, 190

n.1 (5th Cir. 1991).    Those materials indicated that the

Socialist Party is not engaged in persecution of its opponents

and that Albania is a functioning democracy with competitive

elections that are relatively fair and free.    However, the

country has chronic crime issues, and local police evidently

engage in brutal conduct.    Moreover, Hoxha’s testimony indicated

that he could relocate within Albania if necessary.     See Lopez-

Gomez v. Ashcroft, 263 F.3d 442, 445 (5th Cir. 2001).

     PETITION DENIED.